DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining locations visited by the first user based on the first sensor data; determining objects with which the first user has interacted based on the first sensor data; determining communication style information of the first user based on the first sensor data; categorizing the determined locations; categorizing the determined objects; categorizing the determined communication style information; comparing the categorized determined 
The limitations of determining, categorizing, comparing, and suggesting, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computer device” language, “determining”, "categorizing", "comparing", and "suggesting" in the context of this claim encompasses the user manually determining the results of these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device to perform the determining, categorizing, comparing, and suggesting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is further noted that the receiving sensor data step is the extra-solution activity of mere data gathering and the addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 2-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine locations visited by the first user based on the first sensor data; determine objects with which the first user has interacted based on the first sensor data; determine communication style information of the first user based on the first sensor data; categorize the determined locations; categorize the determined objects; categorize the determined communication style information; compare the categorized determined objects to categorized objects of a second user, the comparing resulting from the second user being within a predetermined distance from the first user; compare the categorized determined communication style information to categorized communication style information of the second user, the comparing the categorized determined communication style information resulting from the second user being within the predetermined distance from the first user; and suggest to the first user a topic of conversation based on the comparing.
The limitations of determining, categorizing, comparing, and suggesting, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer program product comprising one or more computer readable storage media,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer program product comprising one or more computer readable storage media” language, “determining”, "categorizing", "comparing", and "suggesting" in the context of this claim encompasses the user manually determining the results of these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – computer program product comprising one or more computer readable storage media to perform the determining, categorizing, comparing, and suggesting steps. The computer program product comprising one or more computer readable storage media in these steps is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer program product comprising one or more computer readable storage media to perform the determining, categorizing, comparing, and suggesting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is further noted that the receiving sensor data step is the extra-solution activity of mere data gathering and the addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 10 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites program instructions to determine locations visited by the first user based on the first sensor data; program instructions to determine objects with which the first user has interacted based on the first sensor data; program instructions to determine communication style information of the first user based on the first sensor data; program instructions to categorize the determined locations; program instructions to categorize the determined objects; program instructions to categorize the determined communication style information; program instructions to compare the categorized determined locations to categorized locations of a second user, the comparing resulting from the second user being within a predetermined distance from the first user; program instructions to compare the categorized determined communication style information to categorized communication style information of the second user, the comparing the categorized determined communication style information resulting from the second user being within the predetermined distance from the first user; and program instructions to suggest to the first user a topic of conversation based on the comparing of the categorized determined locations, and the comparing of the categorized determined communication style information.
The limitations of determining, categorizing, comparing, and suggesting, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, computer readable storage device, and one or more computer readable media,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor, computer readable storage device, and one or more computer readable media” language, “determining”, "categorizing", "comparing", and "suggesting" in the context of this claim encompasses the user manually determining the results of these steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor, computer readable storage device, and one or more computer readable media to perform the determining, categorizing, comparing, and suggesting steps. The a processor, computer readable storage device, and one or more computer readable media in these steps is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a a processor, computer readable storage device, and one or more computer readable media to perform the determining, categorizing, comparing, and suggesting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. It is further noted that the receiving sensor data step is the extra-solution activity of mere data gathering and the addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). The claim is not patent eligible.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 17 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (‘Ogata’ hereinafter) (Patent Number 10665229) in view of Zalewski et al. (‘Zalewski’ hereinafter) (Patent Number 10510219).

As per claim 1, Ogata teaches
A computer-implemented method comprising: (see abstract and background)
receiving, by a computer device, first sensor data, the first sensor data being related to a first user; (acquire sensor information of a user, column 5, lines 35-46)
determining, by the computer device, locations visited by the first user based on the first sensor data; (positional information, column 5, lines 37-42)
[…]
determining, by the computer device, communication style information of the first user based on the first sensor data; (smile face, laughs or nod using sensor information, column 18, lines 35-40)
categorizing, by the computer device, the determined locations; […] categorizing, by the computer device, the determined communication style information; (place category and profile category, column 13, line 41 through column 14, line 22)
comparing, by the computer device, the categorized determined locations to categorized locations of a second user, the comparing resulting from the second user being within a predetermined distance from the first user; (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)
comparing, by the computer device, the categorized determined objects to categorized objects with which the second user has interacted, the comparing the categorized determined objects resulting from the second user being within the predetermined distance from the first user; (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown below)
comparing, by the computer device, the categorized determined communication style information to categorized communication style information of the second user, the comparing the categorized determined communication style information resulting from the second user being within the predetermined distance from the first user; (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41)
and suggesting, by the computer device, to the first user a topic of conversation based on the comparing the categorized determined locations, the comparing the categorized determined objects, and the comparing the categorized determined communication style information. (match profiles of users and generates a topic to animate conversation, column 15, lines 12-24)
Ogata does not explicitly indicate “determining, by the computer device, objects with which the first user has interacted based on the first sensor data;”, “categorizing, by the computer device, the determined objects;”.
However, Zalewski discloses “determining, by the computer device, objects with which the first user has interacted based on the first sensor data;” , “categorizing, by the computer device, the determined objects;” (classify an action of the user taking a specific item off a shelf, column 4, lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogata and Zalewski because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to identify misplaced items in a retail shopping environment (see Zalewski, abstract). This gives the user the advantage of being able to more quickly and easily rectify issues in a cashier-less retail environment.

As per claim 2, Ogata teaches
the suggesting is based on a particular location of the categorized locations of the second user matching a particular location of the categorized determined locations. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)

As per claim 3, Ogata teaches
the particular location of the categorized determined locations was visited by the first user a predetermined number of times. (common behavior, column 5, lines 10-15)

As per claim 4, Ogata teaches
the particular location of the categorized determined locations was visited by the first user within a predetermined of time of the second user being within the predetermined distance from the first user. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)

As per claim 5, Ogata teaches
the suggesting is based on a particular piece of communication style information of the categorized communication style information of the second user matching a particular piece of communication style information of the categorized determined communication style information. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41)

As per claim 6, Ogata teaches
the suggesting is based on a particular object of the categorized objects with which the second user has interacted being related to a particular object of the categorized determined objects. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown previously)

As per claim 7, Ogata teaches
transmitting, by the computer device, the topic of conversation to an electronic user device of the first user. (match profiles of users and generates a topic to animate conversation, column 15, lines 12-24)

As per claim 8, Ogata teaches
the determined communication style information is at least one selected from the group consisting of: speech patterns of the first user; a tone of voice of the first user; hand gestures of the first user; and body language of the first user. (smile face, laughs or nod using sensor information, column 18, lines 35-40, where smile face or nod could be considered body language)

As per claim 9, Ogata teaches
the computer device includes software provided as a service in a cloud computing environment. (column 28, lines 1-18)

As per claim 10,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 11, Ogata teaches
the suggesting is based on a particular object of the categorized objects with which the second user has interacted being related to a particular object of the categorized determined objects. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown previously)

As per claim 12, Ogata teaches
the first user interacted a predetermined number of times with the particular object of the categorized determined objects. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown previously)

As per claim 13, Ogata teaches
compare the categorized determined locations to categorized locations of the second user, the comparing the categorized determined locations resulting from the second user being within the predetermined distance from the first user. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)

As per claim 14, Ogata teaches
the suggesting is based on a particular location of the categorized locations of the second user matching a particular location of the categorized determined locations. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)

As per claim 15, Ogata teaches
the suggesting is based on a particular piece of communication style information of the categorized communication style information of the second user matching a particular piece of communication style information of the categorized determined communication style information. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown previously)

As per claim 16, Ogata teaches
compare the categorized determined locations to categorized locations of the second user, the comparing the categorized determined locations resulting from the second user being within the predetermined distance from the first user. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)

As per claim 17,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 18, Ogata teaches
the suggesting is based on a particular piece of the categorized communication style information of the second user matching a particular piece of the categorized determined communication style information. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; note that Zalewski teaches objects as shown previously)

As per claim 19, Ogata teaches
compare the categorized determined objects to categorized objects with which the second user has interacted, the comparing the categorized determined objects resulting from the second user being within the predetermined distance from the first user. (compares overlaps in behaviors of users, column 5, lines 30-35; profiling users in which category is identical, column 15, 34-41; place category conversion based on latitude and longitude, column 12, lines 40-45)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al. (‘Ogata’ hereinafter) (Patent Number 10665229) in view of Zalewski et al. (‘Zalewski’ hereinafter) (Patent Number 10510219) and further in view of Kang et al. (‘Kang’ hereinafter) (Publication Number 11205193).

As per claim 20, 
Neither Ogata nor Zalewski explicitly indicate “the particular piece of the categorized determined communication style information is a tone of voice”.
However, Kang discloses “the particular piece of the categorized determined communication style information is a tone of voice” (column 17, lines 12-15; claim 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ogata, Zalewski and Kang because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to identify certain segments of users based on their biometric data to provide for better advertising options (Kang, column 3, lines 1-15). This gives the user the advantage of having more appropriate ads displayed that conform to current user needs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198